Name: 92/575/EEC: Commission Decision of 3 December 1992 on the eligibility of expediture to be incurred in 1993 by Portugal, France and Denmark for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Portuguese, German and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries
 Date Published: 1992-12-19

 Avis juridique important|31992D057592/575/EEC: Commission Decision of 3 December 1992 on the eligibility of expediture to be incurred in 1993 by Portugal, France and Denmark for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Portuguese, German and French texts are authentic) Official Journal L 370 , 19/12/1992 P. 0085 - 0086COMMISSION DECISION of 3 December 1992 on the eligibility of expediture to be incurred in 1993 by Portugal, France and Denmark for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Danish, French and Portuguese texts are authentic) (92/575/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 989/631/EEC of 27 November 1989 on a Communtiy financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (1), and in particular Article 2 (2) thereof, Whereas, in accordance with Decision 89/631/EEC, the Commission has received applications for Community financial contributions from Portugal, France and Denmark towards expenditure to be incurred during 1993; Whereas the applications refer to expenditure for the acquisition or modernization of vessels, aircraft and land vehicles including their equipment, systems for the detection and recording of fishing activities and systems for recording and transmitting catch data and other relevant information; Whereas such expenditure will help to develop monitoring and supervision facilities for the proprer implementation of the Community's fishery resources conservation arrangements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS DECISION: Article 1 The expenditure foreseen for 1993 shown in the Annex, corresponding to an amount of ECU 26 287 480, is eligible for a financial contribution pursuant to Decision 89/631/EEC. The Community contribution shall be 50 % of the eligible expenditure. Article 2 This Decision is addressed to the Portuguese Republic, the Republic of France and the Kingdom of Denmark. Done at Brussels, 3 December 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 364, 14. 12. 1989, p. 64. PARARTIMA ANEXO / BILAG / ANHANG / / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO Estado miembro Gastos en moneda nacional Gastos ContribuciÃ ³n de la Comunidad Medlemsstat Udgifter national valuta Udgifter Faellesskabets finansielle bidrag Mitgliedstaat Ausgaben nationale Waehrung Ausgaben Gemeinschaftsbeitrag Kratos Melos Synolo se Ethniko Nomisma Dapani Koinotiki Symmetochi Member State Expenditure national currency Expenditure Community contribution Ã tat membre DÃ ©penses monnaie nationale DÃ ©penses Contribution communautaire Stato membro Spese moneta nazionale Spese Contributo della ComunitÃ Lid-Staat Uitgaven nationale valuta Uitgaven Bijdrage van de Gemeenschap Estado-membro Despesas moeda nacional Despesas ContribuiÃ §ao da Comunidade (ECU) (50 % - ECU) Danmark 20 000 000 Dkr 2 612 238 1 306 119 France 43 736 000 FF 6 523 088 3 261 544 Portugal 3 019 774 000 Esc 17 152 154 8 576 077 Total / I alt / Synolo / Totale / Totaal 26 287 480 13 143 740